     Case 2:20-cr-00579-SVW Document 344-1 Filed 05/19/21 Page 1 of 1 Page ID #:3512



1                             DECLARATION OF CATHERINE AHN

2           I, Catherine Ahn, declare and state as follows:

3           1.    I am an Assistant United States Attorney for the Central

4     District of California and am assigned to the prosecution of United

5     States v. Ayvazyan, et. al, CR No. 20-579(A)-SVW.           I make this

6     declaration in support of the government’s ex parte application for

7     reconsideration of scheduling order setting a Kastigar hearing (ECF

8     341).

9           2.    On May 17, 2021, defendants Richard Ayvazyan and Marietta

10    Terabelian filed a motion seeking a Kastigar hearing disqualification

11    of the prosecution team, and dismissal (ECF 338) and an ex parte

12    application to be heard on shortened time (ECF 339).           The next day,

13    on May 18, 2021, the Court issued a scheduling notice setting a

14    Kastigar hearing for May 26, 2021 and ordering the government to file

15    a declaration responsive to the dictates of Kastigar by May 24, 2021

16    (ECF 341).    The government did not have an opportunity to respond to

17    either of the motions filed by defense.

18          3.    On May 19, 2021, the government asked defense counsel if
19    they opposed the filing of the government’s ex parte application, and

20    counsel for defendant Ayvazyan responded that he opposed.            As of the

21    time of this filing, counsel for defendant Terabelian has not yet

22    responded.

23          I declare under penalty of perjury under the laws of the United

24    States of America that the foregoing is true and correct and that

25    this declaration is executed at Los Angeles, California, on May 19,

26    2021.

27
                                               CATHERINE AHN
28
